DETAILED ACTION
This action is in response new application filed 2/21/2021 titled “SYSTEMS AND METHODS FOR MANAGING CONTENT” which is a continuation of application 15/844,033. Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowable over the prior art.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
While Dugan (US 2015/0208192) in view of Jaiswal (US 2012/0303558) in further view of Sharifi et al (US 2018/0285592) teaches with respect to independent claim 1, 11 and 16 “generating an obscured version of a content item, wherein the generating the obscured version of the content item comprises at least one of:
determining a likelihood that a user will reveal the obscured version of the content item based at least in part on i) user feature data associated with the user, wherein the user feature data includes at least one of: demographic information or social networking system information, and ii) a machine learning model”.
The prior art does not show with respect to claim 1, 11 and 16 “wherein the generating the obscured version of the content item further comprises at least one of: applying a color, wherein an opacity of the color is inversely proportional to the likelihood that the user will reveal the obscured version of the content item, or applying a blur, wherein an intensity of the blur is inversely proportional to the likelihood that the user will reveal the obscured version of the content item”.
The closest prior art Dugan (US 2015/0208192), Jaiswal (US 2012/0303558) Sharifi et al (US 2018/0285592) and Zhang et al (US 2018/0081529) fail to suggest the distinct features of the claimed limitations as mentioned above in combination with the other claimed elements as a whole. Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance;'
Any Inquiry concerning this communication or earlier communications from the examiner should be directed to Devin Almeida whose telephone number is 571 -270-1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to. 5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 Aid. to 4:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, Saleh Najjar, can be reached on 571 -272-4006, The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.

/DEVIN E ALMEIDA/           Examiner, Art Unit 2492                                                                                                                                                                                                                                                                                                                                                                                                    
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492